In a claim to recover the value of the claimant’s property which was lost by the defendant, the claimant appeals from a judgment of the Court of Claims (McCabe, J.), dated June 3, 1986, which dismissed the claim.
Ordered that the judgment is affirmed, without costs or disbursements.
The Court of Claims correctly denied relief to the claimant since the value of the subject items at the time of the alleged loss was not sufficiently established. Mangano, J. P., Brown, Lawrence, Hooper and Harwood, JJ., concur.